J. S37037/20
J. S37038/20

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA        :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                v.                  :
                                    :
ISAIAH ANDERSON,                    :          No. 770 EDA 2019
                                    :
                     Appellant      :


         Appeal from the PCRA Order Entered February 25, 2019,
           in the Court of Common Pleas of Philadelphia County
            Criminal Division at Nos. CP-51-CR-0000624-2012,
                         CP-51-CR-0004336-2013



COMMONWEALTH OF PENNSYLVANIA        :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                v.                  :
                                    :
ISAIAH ANDERSON,                    :          No. 771 EDA 2019
                                    :
                     Appellant      :


         Appeal from the PCRA Order Entered February 25, 2019,
           in the Court of Common Pleas of Philadelphia County
            Criminal Division at Nos. CP-51-CR-0000624-2012,
                         CP-51-CR-0004336-2013


BEFORE: SHOGAN, J., NICHOLS, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:          FILED OCTOBER 28, 2020

     Isaiah Anderson appeals pro se from the February 25, 2020 order

permitting his appointed counsel, James R. Lloyd, III, to withdraw his

appearance pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.
J. S37037/20
J. S37038/20

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988)

(en banc). After careful review, we quash appellant’s appeal.

        On January 11, 2012, the Commonwealth charged appellant at Docket

No. CP-51-CR-0000624-2012 with rape of a child, aggravated indecent assault

of a child, unlawful contact with a minor – sexual offenses, sexual assault,

corruption of minors, and indecent assault of a person less than 13 years of

age.1    In April of 2013, the Commonwealth charged appellant at Docket

No. CP-XX-XXXXXXX-2013 with one count of aggravated assault and two

counts of resisting arrest.2 The trial court entered an order consolidating the

two cases for trial.

        On   November    19,   2014,   a   jury   convicted   appellant   of   the

aforementioned offenses. The trial court sentenced appellant to an aggregate

term of 13½ to 27 years’ imprisonment, to be followed by 4 years’ probation

on February 20, 2015. Appellant filed a timely notice of appeal to this court.

On July 12, 2016, this court affirmed appellant’s judgment of sentence. See

Commonwealth v. Anderson, 154 A.3d 851 (Pa.Super. 2016) (unpublished

memorandum). Appellant filed a petition for allowance of appeal, which our

supreme court denied on July 6, 2017. See Commonwealth v. Anderson,




118 Pa.C.S.A. §§ 3121(c), 3125(b), 6318(a)(1), 3124.1, 6301(a)(1)(i), and
3126(a)(7), respectively.

2   18 Pa.C.S.A. §§ 2702(a)(3) and 5104, respectively.


                                       -2-
J. S37037/20
J. S37038/20

169 A.3d 1036 (Pa. 2017).     Appellant did not file a petition for a writ of

certiorari with the Supreme Court of the United States.

     On August 22, 2018, appellant filed a timely pro se petition pursuant

to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. The

PCRA court appointed Attorney Lloyd to represent appellant. Despite being

represented by counsel, appellant filed multiple pro se amended PCRA

petitions. On January 17, 2019, Attorney Lloyd filed a motion to withdraw as

counsel, accompanied by a Turner/Finley no-merit letter. The PCRA court

entered a notice of its intent to dismiss appellant’s PCRA petition without a

hearing pursuant to Pa.R.Crim.P. 907 on January 25, 2019.

     On February 25, 2019, the PCRA court entered an order permitting

Attorney Lloyd to withdraw as counsel. Appellant filed the instant notice of

appeal from the February 25, 2019 order on March 1, 2019. On March 21,

2019, the PCRA court ordered appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).

     In the interim, the PCRA court entered an order dismissing appellant’s

PCRA petition without a hearing on March 20, 2019. Appellant filed timely

notices of appeal from the March 20, 2019 order on March 22, 2019, which

were docketed by this court at Nos. 1232 EDA 2019 and 1233 EDA 2019. In




                                    -3-
J. S37037/20
J. S37038/20

compliance with the PCRA court’s March 21, 2019 order, appellant filed a

Rule 1925(b) statement on April 12, 2019.3

      Before we can consider the merits of appellant’s appeal, we must first

determine whether the instant appeal is properly before us.             An order

permitting a PCRA counsel to withdraw pursuant to Turner and Finley is not

a final, appealable order because it fails to dispose of all claims and of all

parties. See Pa.R.A.P. 341(b)(1) (“[a] final order is any order that” “disposes

of all claims and of all parties”).    We have explained that an interlocutory

order, which is not appealable as of right pursuant to Pa.R.A.P. 311, may only

be   appealed   by   permission   of    court   pursuant    to   Pa.R.A.P.   1311.

Commonwealth v. Ivy, 146 A.3d 241, 257 (Pa.Super. 2016), citing

Commonwealth v. Strong, 825 A.2d 658, 667 n.3 (Pa.Super. 2003), appeal

denied, 847 A.2d 59 (Pa. 2004), cert. denied sub nom. Strong v.

Pennsylvania, 544 U.S. 927 (2005). The record reflects that appellant did

not seek permission of court to appeal the interlocutory order under Rule

1311. Therefore, the February 25, 2019 order permitting appellant’s PCRA

counsel to withdraw is not an appealable order.            Consequently, we lack

jurisdiction over this appeal.

      We note, however, that this court may treat a premature notice of

appeal as timely in the PCRA context when the notice is filed after the PCRA



3 The PCRA court did not order appellant to file a Rule 1925(b) statement for
his March 22, 2019 notice of appeal.


                                       -4-
J. S37037/20
J. S37038/20

court enters its Rule 907 notice, but before the entry of a final order dismissing

the PCRA petition. Commonwealth v. Swartzfager, 59 A.3d 616, 618 n.3

(Pa.Super. 2012), citing Pa.R.A.P. 905(a)(5). In the instant case, the PCRA

court entered its final order dismissing appellant’s PCRA petition without a

hearing on March 20, 2019. As noted above, appellant subsequently filed a

timely notice of appeal from the PCRA court’s March 20, 2019 order, which

this court docketed at Nos. 1232 EDA 2019 and 1233 EDA 2019. Accordingly,

this appeal is duplicative of appellant’s appeals docketed at Nos. 1232 EDA

2019 and 1233 EDA 2019. Therefore, we quash appellant’s appeal.

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/28/2020




                                      -5-